Citation Nr: 0510397	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran indicated on his March 1999 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for February 2005 and the veteran was provided 
notice of this hearing in January 2005.  However, the veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on TDIU as a result of his service connected 
bladder disorder.  In a January 2004 statement, the veteran 
has also raised the matter of service connection for 
radiation proctitis (claimed as rectal condition and 
intestinal abnormality) secondary to service connected 
neurogenic bladder.  The RO denied disability benefits for 
radiation proctitis in an unappealed May 2004 rating action, 
but did not address the secondary service connection claim.  

The Board finds that the matter of service connection for 
radiation proctitis secondary to service connected neurogenic 
bladder raises questions as to the parameters of the 
veteran's disability and is inextricably intertwined with the 
issue of entitlement to TDIU.  Therefore, the Board may not 
properly review the veteran's claim for entitlement to TDIU 
until the RO develops and adjudicates the veteran's claim of 
entitlement to service connection for radiation proctitis 
secondary to service connected neurogenic bladder.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

The Board also notes that there is no VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability in the claims file.  If not already 
accomplished, the RO should forward a VA Form 21-8940 to the 
veteran.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should provide the veteran a 
VA Form 21-8940, Application for 
Increased Compensation Based on 
Unemployability for completion and 
return.  If the veteran is not employed, 
or has only marginal employment, the RO 
should accomplish whatever additional 
development of this matter that is deemed 
appropriate and necessary.     

2.  After a determination has been made 
regarding the veteran's claim for service 
connection for radiation proctitis 
secondary to service connected neurogenic 
bladder, the RO should readjudicate the 
veteran's claim for entitlement to a 
total disability rating based on 
individual unemployability (TDIU) due to 
the veteran's service connected 
disabilities.   If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




